      Case 4:18-cv-06753-PJH Document 12 Filed 11/26/18 Page 1 of 5




 1 ROBBINS ARROYO LLP
   BRIAN J. ROBBINS (190264)
 2 STEPHEN J. ODDO (174828)
   ERIC M. CARRINO (310765)
 3 600 B Street, Suite 1900
   San Diego, CA 92101
 4 Telephone: (619) 525-3990
   Facsimile: (619) 525-3991
 5 E-mail: brobbins@robbinsarroyo.com
           soddo@robbinsarroyo.com
 6         ecarrino@robbinsarroyo.com
 7 Co-Lead Counsel for Plaintiffs

 8 [Additional counsel appear on signature page]

 9
                               UNITED STATES DISTRICT COURT
10
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
     IN RE RIPPLE LABS INC. LITIGATION             )   Case No. 4:18-cv-06753-PJH
12                                                 )
                                                   )   CLASS ACTION
13 This Document Relates To:                       )
                                                   )   PLAINTIFFS' RESPONSE TO
14      ALL ACTIONS.                               )   DEFENDANTS' RESPONSE TO
                                                   )   STANDING ORDER REGARDING
15                                                 )   REMOVED CASES
16

17

18
19

20

21

22

23

24

25

26
27

28
      PS' RESPONSE TO DEFENDANTS' RESPONSE TO STANDING ORDER REGARDING REMOVED CASES
     Case No. 3:18-cv-06753-PJH
         Case 4:18-cv-06753-PJH Document 12 Filed 11/26/18 Page 2 of 5




 1           Plaintiff Vladi Zakinov and Plaintiff David Oconer (together "Plaintiffs") hereby submit

 2 this response to clarify certain representations made in Defendants' Response to Standing Order

 3 Regarding Removed Cases ("Defendants' Response") filed November 16, 2018 (ECF 10) and

 4 provide the following information:

 5           On August 29, 2018, Judge Richard H. DuBois of the Superior Court of California,

 6 County of San Mateo ("San Mateo Superior Court") entered an order consolidating two

 7 factually similar actions – Zakniov v. Ripple Labs Inc., No. 18-CIV-02845 (Cal. Super. Ct.-San

 8 Mateo Cty.) and Oconer v. Ripple Labls Inc., No. 18-CIV-0332 (Cal. Super. Ct.-San Mateo

 9 Cty.) – under the name In re Ripple Labs Inc. Litigation, Lead Case No. 18-CIV-02845 (Cal.

10 Super. Ct.-San Mateo Cty.) (the "First Consolidation Order").1 The First Consolidation Order

11 provided that in the event any case "which properly belongs as part of the In re Ripple Labs Inc.

12 Litigation, Lead Case No. 18-CIV-02845, is hereafter or has been filed in, remanded to, or

13 transferred to this Court, counsel for the parties shall ... mov[e] the Court for an order

14 consolidating such case(s) with In re Ripple Labs Inc. Litigation, Lead Case No. 18-CIV-

15 02845." (emphasis added).

16           On October 25, 2018, Defendants filed a Notice of Related Case in the San Mateo

17 Superior Court suggesting that Greenwald vs. Ripple Labs Inc., No. 18-CIV-03461 (Cal. Super.

18 Ct.-San Mateo Cty.) (the "Greenwald Action") was related to In re Ripple Labs Inc. Litigation
19 after the Greenwald Action was first removed to, and then subsequently remanded by, this

20 Court.2 Defendants did not, however, file a notice and motion pursuant to Rule 3.350 of the

21
     1
22    Consistent with the requirements of the First Consolidation Order, Plaintiffs filed a
   consolidated complaint on October 15, 2018 on behalf of themselves and a "class consisting of
23 all citizens of California who purchased XRP" against defendants Ripple Labs Inc., XRP II,
   LLC, and Bradley Garlinghouse and asserting claims under sections 25110, 25503, and 25504
24 of the California Corporations Code.
     2
25  On August 8, 2018, the Greenwald Action was removed to this Court. Greenwald v. Ripple
   Labs Inc., No. 3:18-cv-04790-SK (N.D. Cal.). On October 15, 2018, after full briefing, this
26 Court remanded the Greenwald Action back to San Mateo Superior Court. See Order Granting
   Plaintiff's Motion to Remand and Vacating Hearing, Greenwald v. Ripple Labs Inc., No. 3:18-
27 cv-04790-SK (N.D. Cal. Oct. 15, 2018).

28
                                                   -1-
      PS' RESPONSE TO DEFENDANTS' RESPONSE TO STANDING ORDER REGARDING REMOVED CASES
     Case No. 3:18-cv-06753-PJH
       Case 4:18-cv-06753-PJH Document 12 Filed 11/26/18 Page 3 of 5




 1 California Rules of Court. Nor did any other party file such a notice and motion or otherwise

 2 stipulate that the Greenwald Action should or could be consolidated with the two state court

 3 actions subject to the First Consolidation Order.

 4          On October 31, 2018, Judge Dubois entered an order deeming the Greenwald Action

 5 related to and consolidated with In re Ripple Labs Inc. Litigation (the "Second Consolidation

 6 Order").    Plaintiffs believe this consolidation was inadvertent.     See, e.g., Sutter Health

 7 Uninsured Pricing Cases, 171 Cal. App. 4th 495, 514 (2009) (“Absent a stipulation to

 8 consolidate, a noticed and written motion to consolidate is required.”) (emphasis omitted).3

 9          Defendants' Response contends that this action "became removable" after Judge DuBois

10 entered the Second Consolidation Order. Not so. As will be explained fully in Plaintiffs'

11 forthcoming Motion to Remand, the Second Consolidation Order was made inadvertently and

12 this action did not become removable on October 31, 2018. First, the Greenwald Action was

13 purportedly consolidated with In re Ripple Labs Inc. Litigation even though no party ever

14 "mov[ed] the Court for an order consolidating such case(s)," as was required by the First

15 Consolidation Order, and consistent with California state law. Sutter Health, 171 Cal. App. 4th

16 at 514. Among other deficiencies, Plaintiffs believe the Second Consolidation Order also fails

17 to indicate whether the Greenwald Action, which asserts unique claims on behalf of a vastly

18 different class and includes additional defendants, is related to the In re Ripple Labs Inc.
19 Litigation "for all purposes" and/or to specify which complaint is operative in this action.

20 Accordingly, significant ambiguity exists as to whether the Greenwald Action was completely

21 or properly consolidated with In re Ripple Labs Inc. Litigation. For these reasons alone, remand

22
   3
     Notably, a case management conference ("CMC") in the consolidated Zakniov and Oconer
23 cases was scheduled for November 16, 2018. During a November 7, 2018, telephonic
   conference in advance of the CMC, counsel for Defendants revealed that the call was
24 unnecessary as the Notice of Removal had been sent out for filing shortly before the call.
   Counsel for Plaintiffs in the consolidated Zakinov and Oconer cases suggested that the parties
25 should address the un-noticed and un-stipulated consolidation with the Court during the
   upcoming November 16, 2018 CMC, which would have still provided Defendants with
26 sufficient time to file a Notice of Removal. Defendants refused, however, and persisted in
   removing the instant actions.
27

28
                                                  -2-
      PS' RESPONSE TO DEFENDANTS' RESPONSE TO STANDING ORDER REGARDING REMOVED CASES
     Case No. 3:18-cv-06753-PJH
       Case 4:18-cv-06753-PJH Document 12 Filed 11/26/18 Page 4 of 5




 1 is required. See Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.

 2 2003) ("Where doubt regarding the right to removal exists, a case should be remanded to state

 3 court."); Alderman v. Pitney Bowes Mgmt. Servs., 191 F. Supp. 2d 1113, 1115 (N.D. Cal. 2002)

 4 ("The removal statute is strictly construed against removal jurisdiction and any doubt must be

 5 resolved in favor of remand.").

 6 DATED: November 26, 2018                        Respectfully submitted,
 7                                                 ROBBINS ARROYO LLP
                                                   BRIAN J. ROBBINS
 8                                                 STEPHEN J. ODDO
                                                   ERIC M. CARRINO
 9

10                                                               /s/ Stephen J. Oddo
                                                                STEPHEN J. ODDO
11
                                                   600 B Street, Suite 1900
12                                                 San Diego, CA 92101
                                                   Telephone: (619) 525-3990
13                                                 Facsimile: (619) 525-3991
                                                   E-mail: brobbins@robbinsarroyo.com
14                                                         soddo@robbinsarroyo.com
                                                           ecarrino@robbinsarroyo.com
15
                                                   ROBBINS GELLER RUDMAN
16                                                   & DOWD LLP
                                                   BRIAN O. O'MARA (229737)
17                                                 655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
18                                                 Telephone: (619) 231-1058
                                                   Facsimile: (619) 231-7423
19                                                 E-mail: bomara@rgrdlaw.com
20                                                 SHAWN A. WILLIAMS (213113)
                                                   Post Montgomery Center
21                                                 One Montgomery Street, Suite 1800
                                                   San Francisco, CA 94104
22                                                 Telephone: (415) 288-4545
                                                   Facsimile: (415) 288-4534
23                                                 E-mail: shawnw@rgrdlaw.com
24                                                 Co-Lead Counsel for Plaintiffs
25

26
     131775
27

28
                                                -3-
      PS' RESPONSE TO DEFENDANTS' RESPONSE TO STANDING ORDER REGARDING REMOVED CASES
     Case No. 3:18-cv-06753-PJH
       Case 4:18-cv-06753-PJH Document 12 Filed 11/26/18 Page 5 of 5



                                    CERTIFICATE OF SERVICE
 1
            I hereby certify that on November 26, 2018, I authorized the electronic filing of the
 2
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 3
     such filing to the email addresses denoted on the Electronic Mail Notice List, and I hereby
 4
     certify that I caused to be mailed the foregoing document or paper via the United States Postal
 5
     Service to the non-CM/ECF participants indicated on the Manual Notice List.
 6
            I certify under penalty of perjury under the laws of the United States of America that the
 7
     foregoing is true and correct. Executed on November 26, 2018.
 8

 9

10                                                                  /s/ Stephen J. Oddo
                                                                   STEPHEN J. ODDO
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                   -4-
      PS' RESPONSE TO DEFENDANTS' RESPONSE TO STANDING ORDER REGARDING REMOVED CASES
     Case No. 3:18-cv-06753-PJH
